As filed with the Securities and Exchange Commission on September 27, 2010 Investment Company Act File Number 811-3955 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY New York Daily Tax Free Income Fund, Inc. (Exact name of registrant as specified in charter) 600 Fifth Avenue New York, NY10020 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 600 Fifth Avenue New York, New York 10020 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: April 30th Date of reporting period: July 31, 2010 Item 1:Schedule of Investments NEW YORK DAILY TAX FREE INCOME FUND, INC. STATEMENT OF NET ASSETS JULY 31, 2010 (UNAUDITED) Rating (a) Face Maturity Interest Value Standard Amount Date Rate (Note 1) Moody's & Poor's Tax Exempt Commercial Paper(1.50%) $ New York Long Island Power Authority LOC State Street Bank & Trust Company 08/04/10 % $ P-1 A-1+ Total Tax Exempt Commercial Paper Tax Exempt General Obligation Notes and Bonds (17.42%) $ Board of Cooperative Educational Services, Albany, Schoharie, Schenectady and Saratoga Counties, NY RAN – Series 2009 (b) 08/13/10 % $ Chazy CSD Clinton County, NY GO BAN 2010(b) 06/30/11 City School District of the City of Beacon Dutchess County, NY BAN 2010 (b) 06/30/11 Dundee CSD Yates and Schuyler Counties, NY BAN 2010 06/22/11 A-1 North Syracus CSD Onondaga County, NY RAN 2010 (b) 06/17/11 Pearl River Union Free School District County of Rockland, NY TAN 2010-2011 (b) 06/29/11 Peru CSD Clinton County, NY BAN 2010 (b) 06/22/11 Town of Boston Erie County, NY BAN 2009B (b) 09/30/10 Village of Haverstraw Rockland County, NY BAN (b) 10/08/10 Wappingers CSD Dutchess and Putnam Counties, NY RAN 2010 (b) 10/15/10 Total Tax Exempt General Obligation Notes and Bonds Tax Exempt Variable Rate Demand Instruments (c) (80.56%) $ City of Albany IDA Senior Housing RB (South Mall Towers Albany, L.P. Project) – Series 2003A (d) Collateralized by Federal National Mortgage Association 08/15/35 % $ A-1+ County of Monroe, NY IDA RB (Jada Precision Plastics Co., Inc. Project) – Series 1997 (d) LOC Bank of America, N.A. 12/01/13 A-1 Dormitory Authority of the State of New York City University System Consolidated Fifth General Resolution RB - Series 2008C LOC Bank of America, N.A. 07/01/31 A-1 Dormitory Authority University of Rochester, NY RB Series 2006A-1 LOC Bank of America, N.A. 07/01/27 VMIG-1 A-1 Dutchess County, NY IDA Civic Facility RB (Marist College Civic Facility Project) – Series 2005 A LOC JPMorgan Chase Bank, N.A. 07/01/35 A-1+ Eagle Tax – Exempt Trust – Series 20070157 Class A Certificates (New York City Municipal Water Finance Authority Water and Sewer System RB - Fiscal 2006 Series A) 06/15/39 A-1 Forest City New Rochelle, NY RB Certificate Trust – Series 2003 LOC Wachovia Bank, N.A. 06/01/11 VMIG-1 Long Island Power Authority Electric System Subordinated RB Series 2B LOC Bayerische Landesbank Girozentrale, A.G. 05/01/33 VMIG-1 Long Island Power Authority, NY Electric System Subordinated RB Subseries 2A LOC Westdeutsche LandesbankAG 05/01/33 VMIG-1 A-1+ Metropolitan Transportation Authority Dedicated Fund Tax RB Series 2008 Subseries 2008 B-1 LOC Bank of Nova Scotia 11/01/34 A-1+ Metropolitan Transportation Authority, NY Transportation RB – Series 2008B-2 LOC BNP Paribas 11/01/34 A-1+ Metropolitan Transportation Authority, NY Transportation RB – Series 2008B-4 LOC KBC Bank, N.A. 11/01/34 A-1+ New York City HDC Multi-Family Rental Housing RB (2 Gold Street) Series 2006A (b) Collateralized by Federal National Mortgage Association 04/15/36 New York City HDC Multi-Family Rental Housing RB (White Plain Courtyard Apartments) Series 2005A (d) Collateralized by Federal Home Loan Mortgage Corporation 03/01/38 A-1+ New York City, NY GO – Fiscal 2004, Series A-3 LOC BNP Paribas 08/01/31 VMIG-1 A-1+ New York City, NY GO – Fiscal 2004, Series A-6 LOC Landesbank Baden – Wurttemberg 08/01/31 VMIG-1 A-1+ New York City, NY GO – Fiscal 2006, Series F-3 LOC Royal Bank of Scotland PLC 09/01/35 VMIG-1 A-1+ New York City, NY HDC Multi-Family Mortgage RB (Brookhaven Apartments Project) – Series 2004A (d) LOC Citibank, N.A. 01/01/36 A-1 New York City, NY IDA Civic Facility RB (MSMC Realty Corporation Project) - Series 2001
